Citation Nr: 0732647	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  07-15 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to October 
1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2006 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO) located in Louisville, 
Kentucky.  


FINDING OF FACT

The competent evidence of record does not show that bilateral 
hearing loss or tinnitus is related to the veteran's military 
service.  


CONCLUSION OF LAW

Neither hearing loss nor tinnitus were incurred in or 
aggravated by service and sensorineural hearing loss may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in October 2005 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained and the veteran has been 
afforded a VA Compensation and Pension examination.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304 (2007).  
There are some disabilities, including sensorineural hearing 
loss, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The service medical records do not reflect any complaints or 
findings of hearing loss or tinnitus.  The first pertinent 
post-service evidence is contained in reports from a March 
2006 VA examination, at which time the veteran stated that he 
was exposed to artillery noise during service.  Tinnitus was 
said to be present, which the veteran stated began 20 years 
prior to the examination.  Audiometric testing revealed 
findings that meet the criteria for bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  However, the 
examiner stated that the veteran's hearing loss and tinnitus 
were not caused by exposure to noise during service.  As 
support for this conclusion, the examiner referenced the 
service medical records that he said demonstrated normal 
hearing thresholds, bilaterally, at the tested frequencies.  
He also stated that the veteran's tinnitus was first 
manifested at a time too remote from service to be considered 
the result thereof.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  There is 
otherwise no competent medical evidence of record linking 
hearing loss or tinnitus to service.  

The veteran testified at the hearing before the Board that he 
developed hearing loss and tinnitus during service as a 
result of exposure to artillery and small arms explosions.  
Two persons purporting to have served with the veteran have 
attested to such attacks.  Although the veteran's and the 
"buddy" statements are competent evidence to establish an 
incident took place, the statements assertions relating the 
currently diagnosed hearing loss and tinnitus to service 
cannot be used to establish a claim, as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  In this, and in other 
cases, only medical evidence may be considered to support 
Board findings as to the etiology of a disorder.  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The Board must point to medical evidence to support 
its findings.  Cosman v. Principi, 3 Vet. App. 503, 506 
(1992).  

In this case, given the silent service medical records, the 
opinion following the March 2006 VA examination, and the lack 
of any competent medical evidence linking bilateral hearing 
loss or tinnitus to service, the claims must be denied.  
Hickson, 12 Vet. App. 253. 
 
Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


